Citation Nr: 1203675	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic urinary tract infections.

4.  Entitlement to an initial compensable rating for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2001, from February 2003 to February 2004, from February 2004 to March 2005, and from March 2006 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for chronic urinary tract infections and entitlement to an initial compensable rating for thoracolumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show evidence of left ear hearing loss for VA purposes, or of tinnitus, in service or at service separation.

2.  The record does not show a current left ear hearing loss disability as defined by VA regulations.  

3.  The competent medical and lay evidence of record does not establish the existence of tinnitus that is related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  .  

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran has not identified private medical records concerning the issues adjudicated in this decision.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2009 and February 2010; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was interviewed by the August 2009 VA examiner as to the effect of her claimed hearing loss on occupational functioning and daily activities; this was reviewed and confirmed by the February 2010 examiner.  At both examinations, a complete audiogram was conducted to include determination of speech thresholds and word recognition percentages.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing Loss 

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Review of the Veteran's service treatment records does not reflect evidence of left ear hearing loss for VA purposes at any time during her periods of active service, including after two overseas deployments from February 2004 to March 2005, and from November 2007 to March 2009.  At a February 2005 reference audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
15
LEFT
5
5
10
15
20

At a November 2007 reference audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
20
LEFT
10
10
15
20
15

At the February 2009 service separation examination, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
25
LEFT
5
0
10
15
15

The evidence of record dated within one year of the Veteran's service separation, also does not show left ear hearing loss that manifested to a compensable degree.  At the August 2009 audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
15
LEFT
0
5
5
15
10

Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155   (1993).

At the February 2010 VA audiology examination, speech audiometry revealed speech recognition ability of 98 percent in the left ear; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
15
LEFT
5
10
15
15
15

Thus, the evidence of record does not show a current diagnosis of left ear hearing loss for VA purposes.  Neither the August 2009 nor the February 2010 VA audiology examinations indicate a level of left ear hearing loss meeting the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385, and the Veteran has not submitted or identified any private evidence which might show such qualifying levels of hearing loss.  A current left ear hearing loss disability, demonstrated by the lack of chronicity or manifestation during the appellate period, is thus not shown. 

Ultimately, there is no persuasive evidence of left ear hearing loss at the Veteran's February 2009 service separation examination, no evidence of left ear sensorineural hearing loss manifest to a compensable degree within one year of service separation, and no evidence of currently diagnosed left ear hearing loss.  Without a currently diagnosed hearing loss disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a left ear hearing loss disability at any point during the claims or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Without competent evidence of a diagnosed left ear hearing loss disability for VA purposes, service connection for left ear hearing loss is not warranted. 

Tinnitus 

Tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  It is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Review of the Veteran's service treatment records reveals no complaints or diagnoses of tinnitus.  At a January 2005 post-deployment health assessment, Veteran specifically denied experiencing ringing of the ears during her Operation Iraqi Freedom deployment, or after her return from overseas.  The Veteran also denied experiencing tinnitus at her February 2009 service separation examination.  

Subsequent to service, at the August 2009 audiology examination, the Veteran reported ringing of mild loudness since her first deployment that came and went; she stated that she only noticed the ringing, mainly in her left ear, when she was in quiet environments.  The VA examiner found that these rare episodes of head noises described by the Veteran were consistent with normal auditory function, and were not consistent with the presence of tinnitus with an etiology of noise exposure.  Conversely, at the February 2010 VA audiology examination, the Veteran reported constant bilateral tinnitus which began in approximately 2006 during her first overseas deployment.  The constant tinnitus was most bothersome in quiet environments; she stated that when exiting the military she was told during a briefing that she would be compensated for the tinnitus.  The VA examiner noted the discrepancy between her descriptions of tinnitus at the August 2009 and February 2010 VA audiology examinations, and her denial of tinnitus at service separation, and concluded that it was impossible to determine whether the Veteran's currently reported tinnitus was related to military service without resorting to speculation.

While it is true that tinnitus is subjectively identified, that is, by the person who experiences it, the record reflects such inconsistencies in the Veteran's reports of her tinnitus that the Board does not find them credible.  As noted, the Veteran had two overseas deployments, which her most recent Department of Defense Form 214 notes occurred from March 2004 to February 2005 and from November 2007 to March 2009.  While the Veteran reported to the February 2010 VA examiner that her tinnitus began during her first overseas deployment, she specifically denied that she experienced ringing of the ears during her Operation Iraqi Freedom deployment or after her return from overseas, in her January 2005 post-deployment health assessment.  There are also hundreds of pages of service treatment records generated from sick call visits for the remainder of her service, to include multiple audiology assessments, at which she did not report experiencing the claimed constant tinnitus.

The Veteran's claims as to the type of tinnitus she has experienced are also inconsistent.  It is recognized that tinnitus can be either intermittent or constant, but the Veteran described her tinnitus to the August 2009 VA examiner as intermittent and only in the left ear.  Six months later, she stated that her tinnitus had always been bilateral, always been constant, and that it had existed that way since her first overseas deployment.  There is no evidence in the record with which to reconcile these discrepancies.

Ultimately, the Board does not find that the Veteran's assertions as to experiencing tinnitus in service or after service are credible.  Without credible lay evidence of tinnitus, no current diagnosis of tinnitus is of record.  Without a currently diagnosed tinnitus disability, or one diagnosed at some point during the claims or appeal period, a claim for service connection cannot be substantiated.  See Brammer, 3 Vet. App. at 225, See also McClain 21 Vet. App.  at 321.  On this basis, service connection for tinnitus is not warranted. 


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran has also appealed the RO's denials of her claim for service connection for chronic urinary tract infections, and for an initial compensable rating for lumbosacral strain.  In March 2011, she submitted two VA Form 21-4142s and two separate billing statement indicating treatment for each conditions.  The billing statements indicate that she had at least 10 treatment visits for her service-connected lumbosacral strain with Christie Physical Therapy between October 2010 and the present, and a January 2011 visit with Urology Austin PLLC.  

The treatment records generated as a result of the Veteran's submissions may contain pertinent clinical findings useful in adjudicating the Veteran's claim for service connection for chronic urinary tract infections, especially in light of the basis of the RO's November 2009 denial on the basis that no current disability existed, and in adjudicating the severity of her lumbosacral strain.  However, as the VA Forms 21-4142 were dated in March 2011, the inherent authorization has expired.  On remand, the RO must first obtain re-authorization from the Veteran, and then the records must be obtained.

Accordingly, the issues of entitlement to service connection for chronic urinary tract infections and entitlement to an initial compensable rating for thoracolumbar strain are remanded for the following actions:

1.  Contact the Veteran and indicate receipt of her March 2011 VA Forms 21-4142, and ask that she re-authorize VA to obtain the pertinent records.  Then, contact Urology Austin PLLC and Christie Physical Therapy and obtain all available records for the period(s) specified in the Veteran's VA Forms 21-4142.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  If, and only if, the records from Urology Austin PLLC show evidence of a current diagnosis of chronic urinary tract infections, schedule the Veteran for a VA gynecology or urology examination to determine whether her currently diagnosed chronic urinary tract infections are related to those documented in service.  The Veteran should be interviewed as to her medical history, all appropriate testing should be conducted, and clinical findings documented for the record.  After review of the claims file and the current clinical findings, the VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed chronic urinary tract infections are related to the urinary tract infections documented in her service treatment records.  A complete rationale for any opinion stated should be provided, citing to claims file documents as appropriate.

3.  If a VA examination is scheduled, notify the Veteran that she must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


